Mollison, Judge:
Tbe appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the issues in the appeals for reappraisement enumerated above are the same in all material respects as the issues involved in UNITED STATES v. NEW YORK MERCHANDISE CO., INC., A. R. D. 17, and that the record in said case may be incorporated herein.
IT IS FURTHER STIPULATED AND AGREED that the appraised values of the merchandise covered by the invoices the subject of the above appeals for reappraisement, less the item of a buying commission of 5 % as shown on the invoice, are equal to the prices at the time- of exportation of the merchandise involved herein at which such or similar merchandise is freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities, in the ordinary course of trade, for exportation to the United States, and that the foreign value of such or similar merchandise is no higher.
IT IS FURTHER STIPULATED AND AGREED that the above appeals for reappraisement may be deemed to be submitted for decision upon this stipulation.
*396On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the appraised values, less the items of a buying commission of 5 per centum as shown on the invoices.
Judgment will be rendered accordingly.